Name: Commission Regulation (EC) No 2710/1999 of 20 December 1999 determining the quantity available for the first half of 2000 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  international trade;  European construction
 Date Published: nan

 EN Official Journal of the European Communities21. 12. 1999 L 327/25 COMMISSION REGULATION (EC) No 2710/1999 of 20 December 1999 determining the quantity available for the first half of 2000 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia in the Agreements on free trade between the Community and the Baltic States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the applica- tion to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia the Agreements on free trade between the Community and the Baltic States (1), as last amended by Regulation (EC) No 2631/ 1999 (2), and in particular Article 4(4) thereof, Whereas, in application of Commission Regulation (EC) No 1626/1999 (3), determining the extent to which applications for import licences for the said products lodged in July 1999 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 2508/97 concern quantities less than those available; whereas, therefore, the quantity available for the period 1 January to 30 June 2000 should be fixed for each product, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 January to 30 June 2000 pursuant to Regulation (EC) No 2508/97, shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 345, 16.12.1997, p. 31. (2) OJ L 321, 14.12.1999, p. 13. (3) OJ L 192, 24.7.1999, p. 43. EN Official Journal of the European Communities 21. 12. 1999L 327/26 A N N EX To ta l qu an tit ie s av ai la bl e fo r th e pe ri od 1 Ja nu ar y to 30 Ju ne 20 00 Co un tr y Po la nd Cz ec h Re pu bl ic Sl ov ak Re pu bl ic H un ga ry CN co de s 04 02 10 19 04 02 21 19 04 02 21 99 04 05 10 11 04 05 10 19 04 05 10 30 04 05 10 50 04 05 10 90 04 05 20 90 04 06 04 02 10 19 04 02 21 19 04 02 21 99 04 05 10 11 04 05 10 19 04 05 10 30 04 05 10 50 04 05 20 90 04 06 04 02 10 19 04 02 21 19 04 02 21 99 04 05 10 11 04 05 10 19 04 05 10 30 04 05 10 50 04 05 20 90 04 06 04 02 10 04 06 90 29 04 06 In to nn es 3 00 0 84 0 3 09 6, 9 1 38 0 60 0 98 1, 9 72 0 36 0 92 6, 7 18 0, 9 20 0 1 20 0 Co un tr y Re pu bl ic of Es to ni a Re pu bl ic of La tv ia Re pu bl ic of Li th ua ni a CN co de s 04 02 10 19 04 02 21 19 04 05 10 11 04 05 10 19 04 06 04 02 10 19 04 02 21 19 04 05 10 04 06 ex 04 02 29 04 02 10 19 04 02 21 19 04 05 10 11 04 05 10 19 04 06 90 04 02 99 11 In to nn es 1 80 0 90 2, 3 96 0 1 50 0 54 0 72 0 24 0 2 10 0 72 0 84 0 28 0 Co un tr y Ro m an ia Bu lg ar ia CN co de s 04 06 04 06 In to nn es 1 44 4 4 98 0